





EXHIBIT 10.2




AMENDED AND RESTATED SECURITY AGREEMENT




THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) is made as of
the 27th day of March, 2007, by EGPI Firecreek, INC., a Nevada corporation,
having a mailing address at 6564 Smoke Tree Lane, Scottsdale, Arizona 85253 (the
“Company”), Firecreek Petroleum, Inc., a Delaware corporation, having a mailing
address at 6564 Smoke Tree Lane, Scottsdale, Arizona 85253 (“Petroleum”),
 Firecreek Petroleum Romania, SRL, a Romanian corporation, having a mailing
address at 6564 Smoke Tree Lane, Scottsdale, Arizona 85253 (“Romania”);
Firecreek Petroleum Kazakhstan, Inc. a Delaware corporation, having a mailing
address at 6564 Smoke Tree Lane, Scottsdale, Arizona 85253 (“Kazakhstan”);
Firecreek Petroleum Ukraine, Inc. a Delaware corporation, having a mailing
address at 6564 Smoke Tree Lane, Scottsdale, Arizona 85253 (“Ukraine”); IYSG,
Ltd., a United Kingdom corporation, having a mailing address at 6564 Smoke Tree
Lane, Scottsdale, Arizona 85253 (“IYSG”), (in disposal as per GAAP); Producers
Supply, Inc. a Arkansas corporation, having an additional mailing address at
6564 Smoke Tree Lane, Scottsdale, Arizona 85253 (“Producers”) , (treated as
liquidated as per GAAP); Malibu Holding, Inc. a Nevada corporation, having a
mailing address at 6564 Smoke Tree Lane, Scottsdale, Arizona 85253 (“Malibu”);
 and together with the Company, Petroleum, Romania, Kazakhstan, Ukraine, IYSG
and Producers, individually and collectively, the “Debtors”), for the benefit
and security of DUTCHESS PRIVATE EQUITIES FUND, LTD., having a mailing address
at 50 Commonwealth Avenue, Suite 2, Boston, Massachusetts  02116 (the “Secured
Party”).

WHEREAS, the Company has executed and delivered to Secured Party one or more
promissory notes or other debentures or instruments, including, without
limitation, (i) those certain Promissory Notes dated September 9, 2005, November
14, 2005, April 21, 2006 and  June 29th, 2006, from the Company in favor of the
Secured Party and (ii) that certain Promissory Note, dated of even date herewith
from the Company in favor of the Secured Party (as amended or otherwise modified
from time to time, collectively, the “Notes”) pursuant to which the Secured
Party has agreed to make certain loans and other financial accommodations to the
Company;




WHEREAS, each of the other Debtors has executed and delivered a guaranty (as
amended or otherwise modified from time to time, the "Guaranty") of certain
obligations of the Company, including all obligations of the Company under the
Notes; and

WHEREAS, the obligations of the Company under the Notes and the obligations of
each other Debtor under the Guaranty are to be secured pursuant to this
Agreement;

NOW, THEREFORE, for and in consideration of any loan, advance or other financial
accommodation heretofore or hereafter made to or for the benefit of any Debtor
under or in connection with the Notes of any other Finance Documents (as defined
below), and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

CONSTRUCTION AND DEFINED TERMS

1.01

Article and Section Headings.  Article and Section headings and captions in this
Agreement are for convenience only and shall not affect the construction or
interpretation of this Agreement.  Unless otherwise expressly stated in this
Agreement, references in this Agreement to Sections shall be read as Sections of
this Agreement.

1.02

Schedules and Exhibits.  The references in this Agreement to specific
Schedules and Exhibits shall be read as references to such specific Schedules or
Exhibits attached, or intended to be attached, to this Agreement and any
counterpart of this Agreement and regardless of whether they are in fact
attached to this Agreement, and including any amendments, supplements and
replacements to such Schedules and Exhibits from time to time.





1

__________    _____________
                                                      
 DHL                     DA

EFCR.SECURITY.MARCH. 2007







--------------------------------------------------------------------------------







1.03

Defined Terms.  Unless otherwise expressly stated in this Agreement,
(a) capitalized terms which are not otherwise defined herein shall have the
respective meanings assigned thereto in the UCC (as defined below); and (b) the
following terms used in this Agreement shall have the following meanings:

“Collateral” means, with respect to any Debtor, all property and rights of such
Debtor in which a security interest is granted hereunder.

“Computer Hardware and Software” means, with respect to any Debtor, all of such
Debtor's rights (including rights as licensee and lessee) with respect to (i)
computer and other electronic data processing hardware, including all integrated
computer systems, central processing units, memory units, display terminals,
printers, computer elements, card readers, tape drives, hard and soft disk
drives, cables, electrical supply hardware, generators, power equalizers,
accessories, peripheral devices and other related computer hardware; (ii) all
software programs designed for use on the computers and electronic data
processing hardware described in clause (i) above, including all operating
system software, utilities and application programs in whatsoever form (source
code and object code in magnetic tape, disk or hard copy format or any other
listings whatsoever); (iii) any firmware associated with any of the foregoing;
and (iv) any documentation for hardware, software and firmware described in
clauses (i), (ii) and (iii) above, including flow charts, logic diagrams,
manuals, specifications, training materials, charts and pseudo codes.

“Equity Interest”  With respect to any Person, any ownership interest in such
Person, including shares, partnership interests, joint venture interests,
membership interests, limited liability company interests, unit interests and
any other equity or ownership interests of any kind, and any subscriptions,
options, warrants, commitments, purchase rights, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or for securities convertible into,
any shares, partnership interests, joint venture interests, membership
interests, limited liability company interests, and any other equity or
ownership interests in such Person.

“Finance Documents” mean, collectively, the Notes, the Guaranty, and any other
documents or agreements executed in connection therewith or herewith and
pertaining to the Secured Obligations.

“Lien”  Any security interest (including security interest within the definition
of “security interest” in the UCC), encumbrance, lien (including any judgment
lien, any contract lien, any lien arising or resulting from nonpayment of any
tax, assessment, charge or other imposition, and any lien arising or resulting
from nonpayment for labor, materials, or supplies), security agreement
(including any agreement that creates or provides for a security interest), deed
of trust, mortgage, grant, pledge, assignment, hypothecation, title retention
contract, or other arrangement for security purposes, and any agricultural lien
(including any agricultural lien within the definition of “agricultural lien” in
the UCC), and including any of the foregoing arising by operation of statute or
other law or the application of equitable principles, whether perfected or
unperfected, avoidable or unavoidable, consensual or nonconsensual, and any
financing statement or other similar notice document, whether or not filed, and
any agreement to give a financing statement or other similar notice document.

“Lien Proceeding”  Any action taken (including self help) or proceeding
(judicial or otherwise) commenced by any Person other than Secured Party for the
purpose of enforcing or protecting any actual or alleged Lien upon any of the
Collateral, and including any foreclosure, repossession, attachment, execution
or other process regarding any of the Collateral.

“Permitted Lien” means those Liens described on Schedule 3.07.

“Person”  Any natural person, corporation, limited liability company,
partnership, joint venture, entity, association, joint-stock company, trust or
unincorporated organization and any Governmental Authority, including any
receiver, debtor-in-possession, trustee, custodian, conservator, or liquidator.

“Secured Obligations” All indebtedness, liabilities and obligations which are
now or may at any time hereafter be due, owing or incurred in any manner
whatsoever to Secured Party by any Debtor, whether under this Agreement, any
Notes, the Guaranty or any other Finance Document, in each case howsoever
created, arising or





2                           


   DHL                     DA

EFCR.SECURITY.MARCH. 2007







--------------------------------------------------------------------------------







evidenced, whether direct or indirect, absolute or contingent, whether at stated
maturity, by acceleration or otherwise (including, without limitation, the
payment of interest and other amounts which would accrue and become due but for
the filing of a petition in bankruptcy or the operation of the automatic stay
under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), including,
without limitation, all charges, fees, expenses, commissions, reimbursements,
premiums, indemnities and other payments related to or in respect of such
obligations.

 “UCC” means the Uniform Com­mercial Code as in effect in the Commonwealth of
Massachusetts on the date of this Agreement, as may be amended or modified from
time to time after the date hereof; provided that, "UCC" shall also mean the
Uniform Commercial Code as in effect from time to time in any applicable
jurisdiction.

ARTICLE II

SECURITY INTEREST;  PERFECTION

2.01

Security Interest.  To secure the full and timely payment, performance and
satisfaction of the Secured Obligations, each Debtor hereby collaterally assigns
to Secured Party, and grants Secured Party a security interest in, all of such
Debtor’s property, whether now owned or hereafter existing or acquired,
regardless of where located including, without limitation, all of such Debtor’s:

(a)

Accounts;

(b)

Chattel Paper, including Electronic Chattel Paper;

(c)

Computer Hardware and Software and all rights with respect thereto, including,
any and all licenses, options, warranties, service contracts, program services,
test rights, maintenance rights, support rights, improvement rights, renewal
rights and indemnifications, and any substitutions, replacements, additions or
model conversions of any of the foregoing

(d)

Commercial Tort Claims now or hereafter identified on Schedule 2.01(d) to this
Agreement;

(e)

Deposit Accounts (as defined under the UCC);

(f)

Documents (as defined under the UCC);

(g)

Financial Assets (as defined under the UCC);

(h)

General Intangibles (as defined under the UCC);

(i)

Goods (including all of its Equipment, Fix­tures and Inventory), and all
embedded software, accessions, additions, attachments, improvements,
substitutions and replacements thereto and therefor);

(j)

Instruments;

(k)

Intellectual Property;

(l)

Investment Property;

(m)

Letter of Credit Rights;

(n)

money (of every jurisdiction whatsoever);

(o)

Security Entitlements;





3                           


   DHL                     DA

EFCR.SECURITY.MARCH. 2007







--------------------------------------------------------------------------------







(p)

Supporting Obligations

(q)

with respect to each Person (as defined herein) listed in Schedule 2.01(q)
hereto and each other corporation hereafter acquired or formed by such Debtor,
the Equity Interests from time to time issued and outstanding, including the
certificates, if any, representing the Equity Interests and any interest of such
Debtor in the entries on the books of the issuer thereof or any financial
intermediary pertaining to the Equity Interests, together with all dividends,
cash, options, warrants, rights, instruments, distributions, returns of capital
or principal, income, interest, profits and other property, interests (debt or
equity) or proceeds as a result of a split, revision, reclassification,
consolidation, merger or other like change of the Equity Interests or any issuer
thereof, from time to time received, receivable or otherwise distributed to such
Debtor in respect of or in exchange for any or all of the Equity Interests;

(r)

all promissory notes or intercompany notes and and all certificates or
instruments evidencing such promissory notes or intercompany notes; and

to the extent not included in the foregoing, other personal property of any kind
or description, together with all books, records, writings, data bases,
information and other property relating to, used or useful in connection with,
or evidencing, embodying, incorporating or referring to any of the foregoing,
and all Proceeds, products, rents, issues, profits and returns of and from any
of the foregoing; provided that to the extent that the provisions of any lease
or license of Computer Hardware and Software or Intellectual Property expressly
prohibit (which prohibition is enforceable under applicable law) the assignment
thereof, and the grant of a security interest therein, the Secured Party will
not enforce its security interest (other than in respect of the Proceeds
thereof) for so long as such prohibition continues, it being understood that
upon request of the Secured Party, such Debtor will in good faith use reasonable
efforts to obtain consent for the creation of a security interest in favor of
the Secured Party (and to Secured Party’s enforcement of such security interest)
in such Debtor's rights under such lease or license.

2.02

Deposit Accounts; Control.  To further secure the Secured Obligations, and to
more fully protect the security interest of Secured Party against Liens of other
creditors of any Debtor, each Debtor hereby agrees that Secured Party shall have
the right to direct the disposition of funds in such Deposit Accounts upon the
occurrence and during the continuance of any Event of Default, without further
consent of Debtor and shall execute and deliver to Secured Party, and shall
cause each Bank with which such Deposit Account identified on Schedule 2.02 is
maintained (excluding any payroll or disbursement accounts) to execute and
deliver to Secured Party, such Deposit Account Control Agreements as Secured
Party may reasonably request, in a form reasonably satisfactory to Secured
Party, to further confirm and perfect Secured Party’s Lien upon such Debtor’s
Deposit Accounts (excluding any payroll or disbursement accounts). If any Debtor
is unable to obtain such Deposit Account Control Agreements, at Secured Party’s
request, Debtor shall close such Deposit Accounts and move to a financial
institution reasonably acceptable to Secured Party in order to enable Secured
Party to obtain a perfected security interest in such Deposit Accounts.

2.03

Perfection by Filing.

(a)

Each Debtor authorizes Secured Party to file any financing statement and agrees
to execute, in recordable form, and deliver to Secured Party any other document
or instrument, and to cause any third party to execute and deliver to Secured
Party any other document (including financing statement termination statements),
requested by Secured Party to perfect the security interests created under this
Agreement and to establish, maintain, and continue the first priority of the
security interests created under this Agreement.

(b)

Each Debtor hereby appoints Secured Party as such Debtor’s attorney-in-fact,
with power of substitution, which appointment is irrevocable and coupled with an
interest, to execute in the name of Debtor, and to transmit to, or file, record,
or register with, any Person, and at any time, any document or instrument that
Secured Party may deem necessary or advisable for the purpose of creating,
enforcing, defending, protecting, perfecting, continuing, or maintaining any
security interest, or the perfection or priority of any security interest,
created under this Agreement.  





4                           


   DHL                     DA

EFCR.SECURITY.MARCH. 2007







--------------------------------------------------------------------------------







(c)

Secured Party shall not be required to obtain Debtor’s consent or authorization
for Secured Party to file, and Secured Party shall be entitled to file, with or
without execution by Debtor (or by Secured Party as Debtor’s attorney-in-fact),
any financing statement, amendment, or other record that Secured Party may be
authorized to file in accordance with the terms of the UCC with respect to the
security interests created under this Agreement.  

(d)

Any financing statement or other document filed to perfect the security
interests evidenced by this Agreement may, at Secured Party’s option, describe
or indicate the Collateral in the manner that the Collateral is described in
this Agreement, or as all assets of Debtor, or as all personal property of
Debtor, or by any other description or indication of the Collateral that may be
sufficient for a financing statement under the UCC.

(e)

If prior to Debtor’s execution of this Agreement, Secured Party shall have filed
in any jurisdiction, or with any governmental authority, any financing
statement, amendment, or other document describing or indicating the Collateral,
or containing a description or indication of all assets of Debtor or all
personal property of Debtor comprising the Collateral, or containing any other
description or indication of the Collateral, Debtor, by executing this
Agreement, irrevocably (i) authorizes, ratifies, confirms, and adopts (A) each
such previously filed financing statement, amendment or other document, and
(B) the filing of each such previously filed financing statement, amendment, or
other document, and (ii) agrees that each such previously filed financing
statement, amendment, or other document is valid and effective as though it had
been authorized by Debtor and filed with Debtor’s authorization.

2.04

Perfection by Possession.  If Collateral is of a type as to which it is
necessary, desirable, or advisable, as determined by Secured Party, for Secured
Party to take possession of such Collateral in order to protect, perfect, or
maintain the first priority of Secured Party’s security interest or other Lien
(subject only to Permitted Security) in such (or any other) Collateral, then,
promptly upon Secured Party’s request, Debtor shall deliver such Collateral to
Secured Party.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Debtor makes the following representations and warranties to Secured Party,
which shall each be continuing and in effect at all times, and Secured Party
shall be entitled to rely upon the truth, accuracy, and completeness of the
following representations and warranties without regard to any other information
that may be now or hereafter known by or disclosed to Secured Party or any of
Secured Party’s directors, officers, employees, agents, attorneys or other
advisors:

3.01

Debtor’s Name and Identification Number.  The name of each Debtor set forth on
the first page and the signature page of this Agreement is Debtor’s correct and
complete legal name.  The street address for Debtor in this Agreement is
Debtor’s mailing address.  Such Debtor's chief executive office and principal
place of business are as set forth on Schedule 3.01 hereto (and such Debtor has
not maintained its chief executive office and principal place of business at any
other location during the five (5) years preceding the date hereof, and each
other location where such Debtor maintains a place of business is also set forth
on Schedule 3.01 hereto

3.02

Permitted Liens; Collateral. To the Company’s knowledge (a) No financing
statement (other than Permitted Liens) covering any of such Debtor’s rights in
the Collateral is on file in any public office; (b) Secured Party’s security
interest in the Collateral is a first priority perfected security interest,
subject to no Liens other than Permitted Liens; (c) such Debtor is and will be
the lawful owner of all Collateral, free of all liens, claims, security
interests and encumbrances whatsoever, other than the security interest
hereunder and Permitted Liens, with full power and authority to execute this
Agreement and perform such Debtor's obligations hereunder, and to subject the
Collateral to the security interest hereunder and (d) all information with
respect to the Collateral set forth in any schedule, certificate or other
writing at any time heretofore or hereafter furnished by such Debtor to the
Secured Party is and will be true and correct in all material respects as of the
date furnished.





5                           


   DHL                     DA

EFCR.SECURITY.MARCH. 2007







--------------------------------------------------------------------------------







3.03

Authorization and No Conflicts.  (a) Each Debtor is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation as listed on the first page of this Agreement; (b) the execution
and delivery of this Agreement and the performance by such Debtor of its
obligations hereunder are within such Debtor's corporate powers, have been duly
authorized by all necessary corporate action, have received all necessary
govern­mental approval (if any shall be required), and do not and will not
contravene or conflict with any provision of law or of the articles of
incorporation or by-laws of such Debtor or of any material agreement, indenture,
instrument or other document, or any material judgment, order or decree, which
is binding upon such Debtor; and (c) this Agreement is a legal, valid and
binding obligation of such Debtor, enforceable in accordance with its terms,
except that the enforceability of this Agreement may be limited by bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors' rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

3.04

Tangible Collateral. Schedule 3.04 hereto contains a complete listing of such
Debtor’s tangible Collateral located with any bailee, warehousemen or other
third parties and all of such Debtor’s Collateral which is subject to
certificate of title statutes.  

3.05

Deposit Accounts.  Except as listed on Schedule 2.02, Debtor has no Deposit
Accounts and is not a party to or otherwise bound by any Deposit Account
Agreement.  

3.06

Leases.  Except as listed on Schedule 3.06 (which schedule contains a true,
accurate and complete list and description of all leases to which Debtor is a
lessor, lessee, or other party or otherwise bound), Debtor is not a lessor or
lessee under, or a party to, or otherwise bound by the terms of, any lease.

3.07

Commercial Tort Claims.  Except as listed on Schedule 2.01(d), Debtor has no
Commercial Tort Claims.

ARTICLE IV

AFFIRMATIVE COVENANTS

Debtor covenants and agrees to the following:

4.01

Account Debtors.  The Secured Party may, at any time that an Event of Default
exists, whether before or after any revocation of such power and authority or
the maturity of any of the Secured Obligations, notify an Account Debtor or
other Person obligated on Collateral to make payment or otherwise render
performance to or for the benefit of the Secured Party and enforce, by suit or
otherwise the obligations of an Account Debtor or other Person obligated on
Collateral and exercise the rights of such Debtor with respect to the obligation
of the Account Debtor or other Person obligated on Collateral to make payment or
otherwise render performance to such Debtor, and with respect to any property
that secures the obligations of the Account Debtor or other Person obligated on
the Collateral.  In connection with exercise of such rights and remedies, the
Secured Party may surrender, release or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder or evidenced thereby.  Upon the
request of the Secured Party during the existence of an Event of Default, each
Debtor will, at its own expense, notify any or all parties obligated on any of
the Collateral to make payment to the Secured Party of any amounts due or to
become due thereunder.  Upon request by the Secured Party during the existence
of an Event of Default, each Debtor will forthwith, upon receipt, transmit and
deliver to the Secured Party, in the form received, all cash, checks, drafts and
other instruments or writings for the payment of money (properly endorsed, where
required, so that such items may be collected by the Secured Party) which may be
received by such Debtor at any time in full or partial payment or otherwise as
proceeds of any of the Collateral.  Except as the Secured Party may otherwise
consent in writing, any such items which may be so received by any Debtor will
not be commingled with any other of its funds or property, but will be held
separate and apart from its own funds or property and upon express trust for the
Secured Party until delivery is made to the Secured Party.  Each Debtor will
comply with the terms and conditions of any consent given by the Secured Party
pursuant to the foregoing sentence.  





6                           


   DHL                     DA

EFCR.SECURITY.MARCH. 2007







--------------------------------------------------------------------------------







4.02

Additional Covenants.  Each Debtor:  

(a) will, at the Secured Party’s request, at any time and from time to time,
execute and deliver to the Secured Party such financing statements, amendments
and other documents and do such acts as the Secured Party deems necessary in
order to establish and maintain valid, attached and perfected first priority
security interests in the Collateral in favor of the Secured Party, free and
clear of all Liens and claims and rights of third parties whatsoever except
Permitted Liens; each Debtor hereby irrevocably authorizes the Secured Party at
any time, and from time to time, to file in any jurisdiction any initial
financing statements and amendments thereto that (i) indicate the Collateral (x)
as all assets of such Debtor or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the UCC of the jurisdiction wherein such financing statement or
amendment is filed, or (y) as being of an equal or lesser scope or with greater
detail;

(b) will keep all its Inventory at, and will not maintain any place of business
at any location other than, its address(es) shown on Schedule 3.01 hereto or at
such other addresses of which such Debtor shall have given the Secured Party not
less than 30 days' prior written notice;

(c) will keep its records concerning the Collateral in such a manner as will
enable the Secured Party or its designees to determine at any time the status of
the Collateral;

(d) will furnish the Secured Party such information concerning such Debtor, the
Collateral and the Account Debtors as the Secured Party may from time to time
reasonably request;

(e) will permit the Secured Party and its designees, from time to time, on
reasonable notice and at reasonable times and intervals during normal business
hours (or at any time without notice during the existence of an Event of
Default) to inspect such Debtor's Inventory and other Goods, and to inspect,
audit and make copies of and extracts from all records and other papers in the
possession of such Debtor pertaining to the Collateral and the Account Debtors,
and will, upon request of the Secured Party during the existence of an Event of
Default, deliver to the Secured Party all of such records and papers;

(f) will, upon request of the Secured Party, stamp on its records concerning the
Collateral, and add on all Chattel Paper and Instruments constituting a portion
of the Collateral, a notation, in form satisfactory to the Secured Party, of the
security interest of the Secured Party hereunder;

(g) except for the sale or lease of Inventory in the ordinary course of its
business and sales of Equipment which is no longer useful in its business or
which is being replaced by similar Equipment, will not sell, lease, assign or
create or permit to exist any Lien on any Collateral other than Permitted Liens;

(h) will at all times keep all of its Inventory and other Goods insured under
policies maintained with reputable, financially sound insurance companies
against loss, damage, theft and other risks to such extent as is customarily
maintained by companies similarly situated, and cause all such policies to
provide that loss thereunder shall be payable to the Secured Party as its
interest may appear (it being understood that (A) so long as no Event of Default
shall be existing, the Secured Party shall deliver any proceeds of such
insurance which may be received by it to such Debtor and (B) whenever an Event
of Default shall be existing, the Secured Party may apply any proceeds of such
insurance which may be received by it toward payment of the Secured Obligations,
whether or not due, in such order of application as the Secured Party may
determine), and such policies or certificates thereof shall, if the Secured
Party so requests, be deposited with or furnished to the Secured Party;

(i) will take such actions as are reasonably necessary to keep its Goods in good
repair and condition;

(j) will take such actions as are reasonably necessary to keep its Equipment in
good repair and condition and in good working order, ordinary wear and tear
excepted;

 (k) will promptly pay when due all license fees, registration fees, taxes,
assessments and other charges which may be levied upon or assessed against the
ownership, operation, possession, maintenance or use of its Equipment and other
Goods;





7                           


   DHL                     DA

EFCR.SECURITY.MARCH. 2007







--------------------------------------------------------------------------------







 (l) will take all steps reasonably necessary to protect, preserve and maintain
all of its rights in the Collateral and will keep all of the tangible Collateral
in the United States;

(m)

will promptly notify the Secured Party in writing upon acquiring or otherwise
obtaining any Collateral after the date hereof consisting of Deposit Accounts,
Investment Property, Letter-of-Credit Rights or Electronic Chattel Paper and,
upon the request of the Secured Party, will promptly execute such other
documents, and do such other acts or things deemed appropriate by the Secured
Party to confer upon the Secured Party control (as defined in the UCC) with
respect to such Collateral;

(o) promptly notify the Secured Party in writing upon acquiring or otherwise
obtaining any Collateral after the date hereof consisting of Documents or
Instruments and, upon the request of the Secured Party, will promptly execute
such other documents, and do such other acts or things deemed appropriate by the
Secured Party to deliver to the Secured Party possession of such Documents which
are negotiable and Instruments, and, with respect to nonnegotiable Documents, to
have such nonnegotiable Documents issued in the name of the Secured Party;

(p) promptly notify the Secured Party in writing upon incurring or otherwise
obtaining a Commercial Tort Claim after the date hereof against any third party,
and, upon the request of the Secured Party, will promptly enter into an
amendment to this Agreement, and do such other acts or things deemed appropriate
by the Secured Party to give the Secured Party a security interest in such
Commercial Tort Claim; and

(q) further agrees to take other action reasonably requested by the Secured
Party to insure the attachment, perfection and first priority of, and the
ability of the Secured Party to enforce, the security interests in any and all
of the Collateral including, without limitation, (i) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the UCC, to the extent, if any, that the Debtor’s signature thereon is
required therefor, (ii) complying with any provision of any statute, regulation
or treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
the Secured Party to enforce, the security interests in such Collateral, (iii)
obtaining governmental and other third party consents and approvals, including
without limitation any consent of any licensor, lessor or other Person obligated
on Collateral, (iv) obtaining waivers from mortgagees and landlords in form and
substance satisfactory to the Secured Party, and (v) taking all actions required
by the UCC in effect from time to time or by other law, as applicable in any
relevant UCC jurisdiction, or by other law as applicable in any foreign
jurisdiction.

4.03

Taxes, Assessments, Charges, and Other Impositions.   Debtor shall pay and
discharge promptly, on or before the date due, all taxes, assessments, charges,
and other impositions imposed by any governmental authority on Debtor, or on the
Collateral, relating to the ownership or use of the Collateral, or relating to
any sale, lease, license or other disposition of the Collateral; provided,
however, Debtor shall not be required to pay or discharge, or to cause to be
paid or discharged, any such tax, assessment, charge, or other imposition so
long as (a) the validity of such tax, assessment, charge or other imposition is
being contested in good faith by Debtor by appropriate proceedings.

4.04

Notice of Lien Proceeding.   Debtor shall give Secured Party immediate written
notice of the threat by any Person to commence any proceedings on a material
portion of the Collateral or any other Lien Proceeding.

4.05

Delivery of Certificated Equity Interests. All certificates, agreements or
instruments representing or evidencing the pledged Equity Interests, to the
extent not previously delivered to the Secured Party, shall promptly upon
receipt thereof by any Debtor be delivered to and held by the Secured Party
pursuant hereto. All such certificated Collateral shall be in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Secured Party. Security Party shall have the right, at any
time after the occurrence and during the continuance of any Event of Default, to
exchange certificates representing or evidencing such pledged Equity Interests
for certificates of smaller or larger denominations.  If any issuer of pledged
Equity Intersets is organized in a jurisdiction which does not permit the use of
certificates to evidence equity ownership, or if any of such pledged Equity
Interests are at any time not evidenced by certificates of ownership, then each
applicable Debtor shall, to the extent permitted by applicable law, record such
pledge on the equityholder register or the books of the issuer, execute any
customary





8                           


   DHL                     DA

EFCR.SECURITY.MARCH. 2007







--------------------------------------------------------------------------------







pledge forms or other documents necessary or appropriate to complete the pledge
and give the Secured Party the right to transfer such pledged Equity Interests.

4.06

Voting Rights: Distributions: etc.  So long as no Event of Default shall have
occurred and be continuing, (i) each Debtor shall be entitled to exercise any
and all voting and other consensual rights pertaining to the pledged Equity
Interests or any part thereof for any purpose not inconsistent with the terms or
purposes of this Agreement; provided, however, that no Debtor shall in any event
exercise such rights in any manner which may have an adverse effect on the
security intended to be provided by this Agreement and (ii) each Debtor shall be
entitled to receive and retain any and all distributions with respect to such
pledged Equity Interests.  Upon the occurrence and during the continuance of any
Event of Default, upon written notice from the Secured Party, all rights of each
Debtor to exercise such voting and other consensual rights it would otherwise be
entitled to exercise hereunder and all rights of such Debtor to receive
distributions otherwise permitted hereunder shall cease, and all such rights
shall thereupon become vested in the Secured Party.  Any distributions which are
received by any Debtor in violation of the provisions of this Agreement shall be
received in trust for the benefit of the Secured Party, shall be segregated from
other funds of such Debtor and shall immediately be paid over to the Secured
Party as Collateral in the same form as so received (with any necessary
endorsement).




ARTICLE V

NEGATIVE COVENANTS

Debtor covenants and agrees to the following:

5.01

Identity.  Debtor shall not change Debtor’s name or corporate structure.  If
Debtor is organized solely under the law of a single state or the United States
and as to which the state or the United States must maintain a public record
showing the organization to have been organized, Debtor shall not organize under
the laws of another jurisdiction.

5.02

Deposit Accounts.  Debtor shall not open or close any Deposit Account or modify,
terminate, or supplement any Deposit Account Control Agreement, or waive any
material rights under any Deposit Account Control Agreement, without prior
written notice to the Secured Party.

5.03

Liens.  Debtor shall not create, incur, assume or suffer to exist any Liens upon
any Collateral of Debtor other than Permitted Liens.

ARTICLE VI

EVENT OF DEFAULT; ENFORCEMENT OF SECURITY INTEREST

6.01

Any one or more of the following events (regardless of the reason therefor)
shall constitute an "Event of Default" hereunder:

(a)

Any default or event of default shall occur under any of the Notes or any other
Finance Documents.




(b)

Any Debtor shall fail or neglect to perform, keep or observe any provision of
this Agreement or any other Finance Document and the same shall remain
unremedied for a period of ten (10) business days after notice is given to such
Debtor by the Secured Party.




(c)

The Secured Party shall fail to have an enforceable first priority lien on and
security interest in the Collateral.








9                           


   DHL                     DA

EFCR.SECURITY.MARCH. 2007







--------------------------------------------------------------------------------







(d)

Any Debtor files a bankruptcy petition, a bankruptcy petition is filed against
any Debtor which remains undismissed or unstayed for 30 consecutive days, or any
Debtor makes a general assignment for the benefit of creditors.




6.02

Right to Enforce Claim;  Secured Party in Possession or Control.  

(a)

Upon the occurrence of an Event of Default and during the continuance thereof,
and in addition to such other rights and remedies as Secured Party may have
under other provisions of this Agreement or any other Finance Document, or under
common or statutory law, Secured Party may reduce a claim to judgment,
foreclose, or otherwise enforce the claim, security interest, or agricultural
lien by any available judicial procedure, and if the Collateral is Documents,
Secured Party may proceed either as to the Documents or as to the Goods the
Documents cover.

(b)

If Secured Party has possession of Collateral, (i) reasonable expenses,
including the cost of insurance and payment of taxes or other charges, incurred
in the custody, preservation, use, or operation of the Collateral are chargeable
to Debtor and are secured by the Collateral, (ii) the risk of accidental loss or
damage is upon Debtor to the extent of a deficiency in any effective insurance
coverage, (iii) Secured Party shall keep the Collateral identifiable, but
fungible Collateral may be commingled, and (iv) Secured Party may use or operate
the Collateral (A) for the purpose of preserving the Collateral or its value, or
(B) as permitted by an order of a court having competent jurisdiction, or (C)
for the purpose of transporting the Collateral, or (D) for the purposes of
demonstrating the use or operation of the Collateral.

(c)

If Secured Party has possession of Collateral or control of Collateral that is
Deposit Accounts, Electronic Chattel Paper, Investment Property, or
Letter-of-credit rights, then Secured Party (i) may hold as additional security
any Proceeds, except money or funds, received from the Collateral, (ii) shall
apply money or funds received from the Collateral to reduce the Secured
Obligations unless remitted to Debtor, and (iii) may create a security interest
in the Collateral.

(d)

If Secured Party has possession of Collateral that is Chattel Paper or an
Instrument, then as to any such Chattel Paper or Instrument, Secured Party shall
not be obligated to take any necessary steps to preserve rights against prior
parties.

6.03

Collection and Enforcement. After the occurrence of an Event of Default and
during the continuance thereof (in accordance with the Facilities Agreement),
Secured Party may:  

(a)

notify any Account Debtor or other Person obligated on Collateral to make
payment or otherwise render performance to or for the benefit of Secured Party;

(b)

take any Proceeds to which Secured Party is entitled under Section 9-315 of
Article 9 of the UCC;

(c)

enforce the obligations of any Debtor or other Person obligated on Collateral
and exercise the rights of Debtor with respect to the obligations of the Debtor
or other Person obligated on Collateral to make payment or otherwise render
performance to Debtor, and with respect to any property that secures the
obligations of the Debtor or other Person obligated on the Collateral;

(d)

if Secured Party is a Bank and holds a security interest in a Deposit Account
maintained with Secured Party, apply the balance of the Deposit Account to the
obligation secured by the Deposit Account; and

(e)

if Secured Party holds a security interest in a Deposit Account perfected by
control pursuant to an agreement among Debtor, Secured Party and the Bank with
which the Deposit Account is maintained, or if Secured Party becomes the Bank’s
customer with respect to the Deposit Account, instruct the Bank with which the
Deposit Account is maintained to pay the balance of the Deposit Account to or
for the benefit of Secured Party.





10                           


   DHL                     DA

EFCR.SECURITY.MARCH. 2007







--------------------------------------------------------------------------------







6.04

Possession of Collateral.

(a)

After the occurrence of an Event of Default and during the continuance thereof,
Secured Party may require Debtor to assemble the Collateral and make the
Collateral available to Secured Party at a place designated by Secured Party
which is reasonably convenient to Secured Party and Debtor.  If Secured Party
requires Debtor to assemble the Collateral and make the Collateral available to
Secured Party, as described in the preceding sentence, Debtor shall do so
promptly, and in any event within ten (10) days after Secured Party gives Debtor
a notice requesting Debtor to assemble the Collateral and make the Collateral
available to Secured Party at the place designated by Secured Party.  Without
limiting Secured Party’s right to designate any place which is reasonably
convenient to Debtor for making Collateral available to Secured Party, Debtor
agrees that any place designated by Secured Party and located within one hundred
(100) miles of any place where Debtor stores, uses, sells, leases, licenses, or
maintains Collateral in the ordinary course of Debtor’s business shall be
conclusively deemed to be a place reasonably convenient to Debtor for making the
Collateral available to Secured Party.

(b)

After the occurrence of an Event of Default and during the continuance thereof,
Secured Party may, pursuant to judicial process, or without judicial process if
Secured Party proceeds without breach of peace, (1) take possession of the
Collateral and, (2) without removal, render Equipment unusable and dispose of
Collateral on Debtor’s premises.

6.05

Disposition of Collateral.

(a)

After the occurrence of an Event of Default and during the continuance thereof,
Secured Party may sell, lease, license, or otherwise dispose of any or all of
the Collateral in its present condition or following any commercially reasonable
preparation or processing.

(b)

Secured Party may dispose of Collateral by public or private proceedings, by one
or more contracts, as a unit or in parcels, and at any time and place and on any
terms.

(c)

Secured Party may purchase Collateral (1) at a public disposition or (2) if the
Collateral is of a kind that is customarily sold on a recognized market or the
subject of widely distributed standard price quotations, at a private
disposition.

(d)

A contract for sale, lease, license, or other disposition includes the
warranties relating to title, possession, quiet enjoyment, and the like which by
operation of law accompany a voluntary disposition of property of the kind
subject to the contract; provided, however, Secured Party may disclaim or modify
such warranties (1) in a manner that would be effective to disclaim or modify
the warranties in a voluntary disposition of property of the kind subject to the
contract of disposition, or (2) by communicating to the purchaser a Record
evidencing the contract for disposition and including an express disclaimer or
modification of the warranties, and provided further that a Record is sufficient
to disclaim such warranties if such Record indicates “There is no warranty
relating to title, possession, quiet enjoyment, or the like in this disposition”
or uses words of similar import.

(e)

Prior to a disposition of Collateral, Secured Party shall give Debtor, and any
other parties required to receive notice under Article 9 of the UCC,
notification as required under Article 9 of the UCC before a sale, lease,
license, or other disposition of Collateral.

6.06

Additional Provisions Regarding Sales and Other Dispositions.  In the event that
Secured Party shall sell or otherwise dispose of the Collateral, or any part
thereof in accordance with this Agreement, the following additional provisions
shall be applicable to such sale or other disposition:

(a)

Such sale or other disposition may be at public or private sale (or at any
broker’s board or on any securities exchange) for cash, upon credit or for
future delivery as Secured Party shall deem appropriate.  Secured Party shall be
authorized at any such sale (if Secured Party deems it advisable to do so with
regard to any type or item of Collateral) to restrict the prospective bidders or
purchasers to Persons





11                           


   DHL                     DA

EFCR.SECURITY.MARCH. 2007







--------------------------------------------------------------------------------







who will represent and agree that they are purchasing the Collateral for their
own use (or for their own account for investment, as applicable) and not with a
view to the distribution or sale thereof, and upon consummation of any such
sale, Secured Party shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold.  Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of Debtor, and Debtor hereby waives (to the extent permitted
by law) all rights of redemption, stay and appraisal which Debtor now has or may
at any time in the future have under any rule of law or statute now existing or
hereafter enacted.  Secured Party shall give Debtor at least ten (10) days’
written notice (which Debtor agrees is reasonable notice) of Secured Party’s
intention to make any sale of Collateral owned by Debtor.  Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange.  Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as Secured Party may fix and
state in the notice of such sale, and Secured Party shall not be obligated to
make any sale of any Collateral if Secured Party shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given, and Secured Party may, without notice or publication, adjourn any public
or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice to Debtor or anyone else, be made at the time and place to which
the same was so adjourned.

(b)

In case any sale of all or any part of the Collateral is made on credit or for
future delivery, the Collateral so sold may be retained by Secured Party until
the sale price is paid by the purchaser or purchasers thereof, but Secured Party
shall not incur any liability in case any such purchaser or purchasers shall
fail to take up and pay for Collateral so sold and, in case of any such failure,
such of the Collateral may be sold again upon notice to Debtor as set forth in
this Section.  

(c)

At any public sale, Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay or appraisal on the part of
Debtor (all said rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to
Secured Party from Debtor as a credit against the purchase price, and Secured
Party may, upon compliance with the terms of sale, hold, retain and dispose of
such property without further accountability to Debtor therefor.  

(d)

For purposes of any sale of Collateral in accordance with this Agreement, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof.  Secured Party shall be free to carry out such sale
pursuant to such agreement, and Debtor shall not be entitled to the return of
the Collateral or any portion thereof subject thereto, notwithstanding the fact
that after Secured Party shall have entered into such an agreement, all Events
of Default shall have been remedied and the Secured Obligations paid in full.

(e)

Upon any sale of Collateral by Secured Party (including a sale pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
Secured Party or of the officer making the sale shall be a sufficient discharge
to the purchaser or purchasers of the Collateral being sold, and such purchaser
or purchasers shall not be obligated to see to the application of any part of
the purchase money paid over to Secured Party or such officer or be answerable
in any way for the misapplication thereof.  

ARTICLE VII

POWER OF ATTORNEY

7.01

Power of Attorney;  Collections by Secured Party.

(a)

Debtor hereby appoints Secured Party as Debtor’s attorney-in-fact, with power of
substitution, which appointment is irrevocable and coupled with an interest, to
do each of the following in the name of Debtor or in the name of Secured Party
or otherwise, for the use and benefit of Secured Party,





12                           


   DHL                     DA

EFCR.SECURITY.MARCH. 2007







--------------------------------------------------------------------------------







but at the cost and expense of Debtor, and with or without notice to Debtor:
 (i) notify the Account Debtors and insurers to make payments directly to
Secured Party, and to take control of the cash and non-cash Proceeds of any
Collateral or insurance; (ii) renew, extend or compromise any of the Collateral
or deal with the same as Secured Party may deem advisable; (iii) release,
exchange, substitute, or surrender all or any part of the Collateral;
(iv) remove from Debtor’s places of business all Collateral Records without cost
or expense to Secured Party; (v) make such use of Debtor’s places of business as
may be reasonably necessary to administer, control and collect the Collateral;
(vi) repair, alter or supply Goods, if any, necessary to fulfill in whole or in
part the purchase order or similar order of any Account Debtor; (vii) demand,
collect, give receipt for, and give renewals, extensions, discharges and
releases of any of the Collateral; (viii) institute and prosecute legal and
equitable proceedings to enforce collection of, or realize upon, any of the
Collateral; (ix) settle, renew, extend, compromise, compound, exchange or adjust
claims with respect to any of the Collateral or any legal proceedings brought
with respect thereto; (x) indorse the name of Debtor upon any item of payment
relating to the Collateral or upon any proof of claim in bankruptcy against any
Collateral; and (xi) institute and prosecute legal and equitable proceedings to
reclaim any of the Goods sold to any Account Debtor obligated on an Account at a
time when such Account Debtor was insolvent.  Secured Party agrees that it shall
not exercise any power or authority granted under this power of attorney unless
an Event of Default has occurred and is continuing.  The foregoing power of
attorney is in addition to any other power of attorney that may be granted to
Secured Party under any Finance Document.

(b)

NONE OF SECURED PARTY OR ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
OR REPRESENTATIVES SHALL BE RESPONSIBLE TO DEBTOR FOR ANY ACT OR FAILURE TO ACT
UNDER ANY POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

ARTICLE VIII

GENERAL PROVISIONS

8.01

Remedies Cumulative.  Upon the occurrence and during the continuance of any
Event of Default, and in addition to such other rights and remedies as Secured
Party may have under other provisions of this Agreement or any other Finance
Document, Secured Party may exercise any one or more of its rights and remedies
under common or statutory law.  No failure or delay on the part of Secured Party
in exercising any right, power or privilege hereunder or under any other Finance
Document and no course of dealing between Debtor or any other Obligor or other
Person and Secured Party shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, power or privilege hereunder or under any
other Finance Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies which Secured Party would otherwise have and may be
exercised simultaneously.  No notice to or demand on Debtor in any case shall
entitle Debtor or any other obligor or any other Person to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of Secured Party to any other or further action in any circumstances
without notice or demand.

ARTICLE IX

MISCELLANEOUS

9.01

Each of the Debtors agrees to pay all expenses, including reasonable attorney's
fees and charges (including time charges of attorneys who are employees of
Secured Party) paid or incurred by Secured Party in endeavoring to collect the
Secured Obligations of such Debtor, or any part thereof, and in enforcing this
Agreement against such Debtor, and such obligations will themselves be Secured
Obligations.





13                           


   DHL                     DA

EFCR.SECURITY.MARCH. 2007







--------------------------------------------------------------------------------







9.02

No delay on the part of Secured Party in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by Secured
Party of any right or remedy shall preclude other or further exercise thereof or
the exercise of any other right or remedy.

9.03

This Security Agreement shall remain in full force and effect until all Secured
Obligations have been paid in full.  If at any time all or any part of any
payment theretofore applied by the Secured Party to any of the Secured
Obligations is or must be rescinded or returned by the Secured Party for any
reason whatsoever (including the insolvency, bankruptcy or reorganization of any
Debtor), such Secured Obligations shall, for the purposes of this Agreement, to
the extent that such payment is or must be rescinded or returned, be deemed to
have continued in existence, notwithstanding such application by the Secured
Party, and this Agreement shall continue to be effective or be reinstated, as
the case may be, as to such Secured Obligations, all as though such application
by the Secured Party had not been made.

9.04

The rights and privileges of Secured Party hereunder shall inure to the benefit
of its successors and assigns.

9.05

Secured Party’s Rights to Release Obligors; etc.  Secured Party may take or
release other security, may release any party primarily or secondarily liable
for any Secured Obligations or other indebtedness to Secured Party, may grant
extensions, renewals or indulgences with respect to such Secured Obligations or
other indebtedness and may apply any other security therefor held by Secured
Party to the satisfaction of such Secured Obligations or other indebtedness, all
without prejudice to any of Secured Party’s rights under this Agreement.

9.06

Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon delivery, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided a confirmation
of transmission is mechanically or electronically generated and kept on file by
the sending party); or (iii) one (1) day after deposit with a nationally
recognized overnight delivery service, so long as it is properly addressed.  The
addresses and facsimile numbers for such communications shall be:

If to any Debtor:




Attn: Dennis Alexander

EGPI Firecreek, Inc.

6564 Smoke Tree Lane

Scottsdale, Arizona 85253

Telephone: (480) 948-6581

Fax: (480) 443-1430




If to the Secured Party:

Dutchess Capital Management, LLC
Douglas Leighton
50 Commonwealth Ave, Suite 2
Boston, MA 02116
Telephone: (617) 301-4700
Facsimile: (617) 249-0947




9.07

Term.  The term of this Agreement shall commence with the date of this Agreement
and shall continue in full force and effect and be binding upon Debtor until all
Secured Obligations of Debtor to Secured Party shall have been fully paid and
satisfied and Secured Party shall have given Debtor written notice of the
termination of this Agreement (excluding provisions that by their terms survive
termination of other provisions of this Agreement or survive the termination of
the security interest created under this Agreement). Secured Party shall not be
obligated to give Debtor written notice of termination of this Agreement, or to
terminate any financing statements





14                           


   DHL                     DA

EFCR.SECURITY.MARCH. 2007







--------------------------------------------------------------------------------







or other Lien Notices, until all Secured Obligations of Debtor to Secured Party
shall have been fully paid and satisfied and there is no commitment on the part
of Secured Party to make an advance, incur an obligation or otherwise give
value, and Debtor shall have given Secured Party a written demand requesting the
termination of this Agreement and any financing statements at which time Secured
Party shall execute and deliver such documents, at Debtor’s expense, as are
necessary to release Secured Party’s liens in the Collateral including filing
all appropriate financing statements for the release of all Liens on the
Collateral.  Notwithstanding anything to the contrary in this Agreement or any
other Finance Documents, this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any amount received by Secured
Party in respect of the Secured Obligations is rescinded or must otherwise be
restored or returned by Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Debtor or upon the appointment of
any intervenor or conservator of, or trustee or similar official for, Debtor or
any substantial part of Debtor’s assets, or otherwise, all as though such
payments had not been made.

9.08

Further Assurances.  Debtor shall execute and deliver to Secured Party such
further assurances and take such other further actions as Secured Party may from
time to time request to further the intent and purpose of this Agreement and to
maintain and protect the rights and remedies intended to be created in favor of
Secured Party under this Agreement.

9.09

Amendments, Waivers and Consents;  Successors and Assigns.  Neither this
Agreement nor any other Finance Document nor any of the terms hereof or thereof
may be amended, modified, changed, waived, discharged or terminated, nor shall
any consent be given, unless such amendment, modification, change, waiver,
discharge, termination or consent is in writing signed by Secured Party and
Debtor.  This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the Secured
Obligations have been fully paid and satisfied and this Agreement has been
terminated, (ii) be binding upon Debtor and its successors and assigns, and
(iii) inure, together with the rights and remedies of Secured Party hereunder,
to the benefit of Secured Party and Secured Party’s successors, transferees and
assigns.  This Agreement may not be assigned by Debtor without prior written
consent of Secured Party, which consent may be withheld in Secured Party’s sole
discretion.

9.10

Entire Agreement.  This Agreement and any other Finance Documents are a complete
and exclusive expression of all the terms of the matters expressed therein, and
all prior agreements, statements, and representations, whether written or oral,
which relate thereto in any way are hereby superseded and shall be given no
force and effect.  No promise, inducement, or representation has been made to
Debtor which relates in any way to the matters expressed in this Agreement and
in any other Finance Documents, other than what is expressly stated herein and
in such Finance Documents.

9.11

No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event of any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

9.12

Governing Law.  This Agreement and all related instruments and documents and the
rights and obligations of the parties hereunder and thereunder shall, in all
respects, be governed by, and construed in accordance with, the internal laws of
the Commonwealth of Massachusetts, without regard to conflicts of law
principles, regardless of the location of the Collateral, excepting, however,
that the Uniform Commercial Code (or decisional law) of a jurisdiction other
than the Commonwealth of Massachusetts may provide the method of perfection, the
effect of perfection or non-perfection, or the priority of liens and security
interests created under this Agreement.

9.13

DISPUTES SUBJECT TO ARBITRATION.  The parties to this Agreement will submit all
disputes arising under it to arbitration in Boston, Massachusetts before a
single arbitrator of the American Arbitration Association (“AAA”).  The
arbitrator shall be selected by application of the rules of the AAA, or by
mutual agreement of the parties, except that such arbitrator shall be an
attorney admitted to practice law in the Commonwealth of Massachusetts.  No
party to this agreement will challenge the jurisdiction or venue provisions as
provided in this section.  Nothing in this section shall limit the Secured
Party’s right to obtain an injunction for a breach of this Agreement from a
court of law.





15                           


   DHL                     DA

EFCR.SECURITY.MARCH. 2007







--------------------------------------------------------------------------------







9.14

Severability.  Any provision of this Agreement, or of any other Finance
Document, that is prohibited by, or unenforceable under, the laws of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability, without invalidating the remaining
provisions of this Agreement, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.  To the extent permitted by applicable law, Debtor
hereby waives any provision of law which renders any provision of this Agreement
or any other Finance Document prohibited or unenforceable in any respect.

9.15

Counterparts.  This Agreement may be executed in counterparts and each shall be
effective as an original, and a photocopy, facsimile or telecopy of this
executed Agreement shall be effective as an original.  In making proof of this
Agreement, it shall not be necessary to produce more than one counterpart,
photocopy, facsimile, or telecopy of this executed Agreement.

9.16

Time.  Time is of the essence of this Agreement.

9.17

Amendment and Restatement.  THIS AGREEMENT AMENDS AND RESTATES IN ITS ENTIRETY
THAT CERTAIN SECURITY AGREEMENT DATED AS OF FEBRUARY 10, 2006 BETWEEN THE
COMPANY AND THE SECURED PARTY. THIS AGREEMENT, HOWEVER, IS IN NO WAY INTENDED,
NOR SHALL IT BE CONSTRUED, TO AFFECT, REPLACE, IMPAIR OR EXTINGUISH THE
CREATION, ATTACHMENT, PERFECTION OR PRIORITY OF THE SECURITY INTERESTS IN, AND
OTHER LIENS ON, THE COLLATERAL, WHICH SECURITY INTERESTS AND OTHER LIENS EACH
DEBTOR, BY THIS AGREEMENT, ACKNOWLEDGES, REAFFIRMS AND CONFIRMS TO THE SECURED
PARTY.  IN ADDITION, ALL OBLIGATIONS AND LIABILITIES AND INDEBTEDNESS CREATED OR
EXISTING UNDER, PURSUANT TO, OR AS A RESULT OF, THE EXISTING NOTES AND OTHER
FINANCE DOCUMENTS SHALL CONTINUE IN EXISTENCE WITHIN THE DEFINITION OF “SECURED
OBLIGATIONS” UNDER THIS AGREEMENT, WHICH SECURED OBLIGATIONS, LIABILITIES AND
INDEBTEDNESS EACH DEBTOR, BY THIS AGREEMENT, ACKNOWLEDGES, REAFFIRMS AND
CONFIRMS.  




[SIGNATURE PAGE FOLLOWS]





16                           


   DHL                     DA

EFCR.SECURITY.MARCH. 2007







--------------------------------------------------------------------------------













IN WITNESS WHEREOF, and intending to be legally bound hereby, each Debtor has
executed this Agreement as of the date first above written.







DEBTOR:

 

 

 

 

 

EGPI Firecreek, Inc.

 

Firecreek Petroleum Ukraine, Inc.

 

 

 

By: Dennis R. Alexander
Print Name:
Title:President

 

By: Firecreek Petroleum, Inc., as 100% shareholder, by Dennis R. Alexander, a
Director
Print Name:


Title:

 

 

 

Firecreek Petroleum, Inc.,

 

IYSG, Ltd.

 

 

 

By:


Print Name:Dennis R.  Alexander
Title:Director

 

By: Dennis R. Alexander
Print Name:
Title:Director

 

 

 

Firecreek Petroleum Romania, SRL,

 

Producers Supply, Inc.

 

 

 

By: Firecreek Petroleum, Inc., as 100% Shareholder, by Dennis R. Alexander, a
Director
Print Name:
Title:

 

By: EGPI Firecreek, Inc., as 100%
shareholder, Dennis R. Alexander, its President
Print Name:
Title:

 

 

 

Firecreek Petroleum Kazakhstan, Inc.

 

Malibu Holding, Inc.

 

 

 

By: Firecreek Petroleum, Inc., as 100%
Shareholder, by Dennis R. Alexander, a
Director
Print Name:
Title:

 

By: Dennis R. Alexander
Print Name:
Title: Its; President

 

 

 

SECURED PARTY:

DUTCHESS PRIVATE EQUITIES FUND, LTD

 

 

By: /s/
Print Name:


Title:

 

 














--------------------------------------------------------------------------------



















LIST OF SCHEDULES




Schedule 2.01(d)  (Commercial Tort claims)

Schedule 2.01(q) (Equity Interests)

Schedule 2.02  (Deposit Accounts)

Schedule 3.01 (Designated Locations)

Schedule 3.04 (Tangible Collateral)

Schedule 3.06 (Leases)

Schedule 3.07 (Permitted Liens)











--------------------------------------------------------------------------------



















 Schedule 2.01(d)




Commercial Tort claims

















--------------------------------------------------------------------------------













Schedule 2.01(q)




Equity Interests

















--------------------------------------------------------------------------------













Schedule 2.02




Deposit Accounts














--------------------------------------------------------------------------------













Schedule 3.01




Designated Locations

















--------------------------------------------------------------------------------













Schedule 3.04




Tangible Collateral














--------------------------------------------------------------------------------













Schedule 3.06




Leases




 

















--------------------------------------------------------------------------------













Schedule 3.07




Permitted Liens


















